Case: 1:14-cr-00705 Document #: 337 Filed: 12/03/19 Page 1 of 1 PagelD #:1198 SY

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS

)
USA ) Case No: 14 CR 705-7
)
Vv } Judge: Gary S. Feinerman
} Magistrate Judge: Sidney 1. Schenkier
)
Jose Rodriguez )
)

ORDER

Initial appearance held. Defendant advised of the charges and penalties available under the law
and informed of his rights. The Court finds defendant is unable to afford counsel. The Court appoints
Lisa M. Noller as counsel for defendant. The Government orally moves that the defendant be kept in
custody while the case is decided. The matter is set for a detention hearing before Magistrate Judge
Schenkier on 12/10/19 at 11:00 a.m. in Courtroom #1843, Defendant shall remain in federal custody. The
defendant is ordered to appear and be transported by the U.S. Marshals Service for the detention
hearing. Arraignment held. Defense acknowledges receipt of the superseding indictment and waives
formal reading. Defendant enters plea of not guilty. The schedule for certain preliminary proceedings is
as follows: Rule 16.1 conference to be held by 12/09/19, pretrial motions are due by 12/16/19. The
matter is set for a status hearing before Judge Feinerman on 01/07/20 at 9:45 a.m. in Courtroom
#2141. Based on the showing made by the Government, the Government’s unopposed oral motion to
exclude time is granted. Time is ordered excluded through 01/07/20. (X-E)

(1A:05)
(A:02)

Muy Z. Aeboal—

SIDNEY I. SCHENKIER
UNITED STATES MAGISTRATE JUDGE

Date: December 3, 2019

 
